7
DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/562,498 filed 09/06/2019.

Claims Status
2.	This office action is based upon claims received on 12/17/2021, which replace all prior or other submitted versions of the claims.
	-Claims 1-20 are pending.
	-Claims: 1, 2, 4-6, 8-12, 14-19 are amended.
-Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments/Remarks
4.           Applicant's remarks, see pages 6-13, filed 12/17/2021, with respect to REMARKS, have been acknowledged.

5.	Applicant's remarks, see pages 6, filed 12/17/2021, with respect to Claim Objections,  have been considered in light of applicant’s amendments addressing the issues raised.  The minor objections to Claim 14 have been withdrawn.

Rejections under 35 U.S.C. § 112 have been acknowledged and considered with respect to applicants amendments as indicated.
  
A.	The 35 U.S.C. § 112 rejections pertaining to Claims 1, 2, 4, 5, 6, 8, 9, 10, 15, 11, 12, 14, 16, 18 as identified in the previous office action have been withdrawn.  Accordingly,  35 U.S.C. § 112 rejection in the previous office action of (i) Claims 2-7, as further rejected based upon dependency on independent claim 1, (ii) Claims 9-13, as further rejected based upon dependency on independent claim 8, (iii) Claims 15-20 as further rejected based upon dependency on independent claim 14, as appropriately withdrawn.

B.	The 35 U.S.C. § 112 rejections pertaining to Claims 17, and 19 in view of applicant’s amendments cannot be withdrawn are maintained since:
(i) Claim 17 as amended now recites “The wireless mesh network of claim 14 wherein off-channel dwell time for the one or more mesh points is configurable”, and review indicates the Claim 14 as amended does not reference or recite “one or more mesh points”, and the “a plurality of wireless mesh points” as recited by Claim 14 indicates more than “one” mesh point, and therefore cannot provide antecedent basis for claim 17.  Examiner best interprets claims 17. Appropriate review and correction is required.  
(ii) Claim 19 as amended now recites “The wireless mesh network of claim 14 wherein coordinating off- channel scanning for the one or more mesh points utilizing the beacon offset value for the one or more mesh points comprises coordinating off-channel scanning for the mesh cluster by coordinating off-channel scanning for the one or more mesh portals and the at least one mesh node”, and review indicates the Claim 14 as amended does not reference  “one or more mesh points”, and references “a wireless mesh portal”, which is inconsistent with claim 19 as amended, and therefore Claims 14 cannot provide antecedent basis for claim 19 with respect to “one or more mesh points” for reasons similar to claim 17 noted herein above, and more than one mesh portal in “one or more mesh portals”.  Examiner best interprets claims 19. Appropriate review and correction is required.

7.	Applicant's remarks/arguments, see page 7-12, filed 12/17/2021, with respect to Rejections under 35 U.S.C. § 103 - Independent Claims 1, 8, and 14 have been fully considered but are not persuasive in view of the grounds of rejection presented in this office action, as discussed respectfully below:

A.	Applicant utilizing amended Claim 1 as representative of similar features recited in amended claims 8, and 14 submits that “none of the applied references, whether taken individually or in any proper combination, discloses or renders obvious each and every limitation recited by amended independent claim 1” (See Page 9 ln 2-4).
	In response, examiner respectfully contends otherwise, presenting the rejection of amended claim 1 (being representative of similar features recited in amended claims 8, and 14) as rejected under 35 U.S.C. 103 as being unpatentable over Sherman et. al (US-20070014269-A1) referenced hereafter as “Sherman” in view of Chu et. al (US-20090225742-A1)  referenced hereafter as “Chu”.  Please see below including responses to specifics noted by applicant pertaining to Claim 1:
Regarding Claim 1. (Currently Amended) Sherman teaches: A non-transitory computer-readable medium, having stored thereon instructions that, when executed by one or more hardware processors, are configurable to cause the one or more hardware processors (Sherman – See ¶0035 constructed as software objects.. executed in embedded devices as firmware, .. a software application on either an embedded or non-embedded computer system such as a digital signal processor (DSP), ..microprocessor,; FIG. 4 & ¶0060 - WLAN mesh point .. comprises a processor/controller… flash memory, static random access memory (SRAM), EEPROM);
Which the examiner respectfully contends and notes discloses: a processor executing instructions on medium such as memory etc., 
to: determine an organization of a wireless mesh cluster having or more mesh portals, and or more mesh points (Sherman – Fig. 2 & ¶0013 WLAN mesh network..comprises a plurality of mesh points., mesh access points..and legacy STAs..Devices that support mesh services are referred to as mesh points (MPs)..Mesh access points (MAPs) are MPs that are also access points; ¶0056,  - A WLAN mesh .. an IEEE 802.11-based wireless distribution system (WDS) .. comprising a set of two or more mesh points interconnected .. communicating via the WLAN mesh services. A WLAN mesh ..support zero or more entry points (i.e. mesh portals)…; FIG. 8 & ¶0083 method of.. joining an established mesh to create uniform mesh timing Step 112 MP receives Neighbor list information element, Step 114 MP extracts beacon timing, MAC address.., Step 116 MP selects a beacon interval (i.e. TBTT offset) and DTIM period ..conforms to the mesh, Step 118 MP.. begins advertising the TBTT offset and DTIM interval of itself and its neighbors within beacon information fields..within the transmitted beacons; ¶0099 MPs derive TBTT offset information of its neighbors and the neighbors of its neighbors from the beacon timing field portions of the neighbor list IE included in beacons; FIG. 10 & ¶0104 method of monitoring neighboring mesh points Step 120.. Each MP monitors the neighbor list IE received in beacons from one or more neighbors ... Step 122 Beacon timing information is extracted from the neighbor list.. Step 128 avoid using offsets already in use by other MPs..); 
Which the examiner respectfully contends and notes discloses: A WLAN mesh network with at least one or more (Fig. 2 at least two depicted) Mesh Points (MP), Mess Access Point (MAP), STA  in at least one hop from each other, where a Mesh AP that allows entry into mesh – Mesh portal, and the MP (Mesh point) that joins and receives neighbor list (FIG. 8) or monitors neighbor meshpoints (FIG. 10) determines organization of mesh cluster (neighbor APs in neighbor list), to determine beacon timing and DTIM interval for its transmitted beacons; 
determine, for each of the or more mesh points, a beacon offset value corresponding to each mesh point (Sherman – See ¶0052 synchronization mechanism that .. provide a uniform time base for mesh points in a WLAN mesh based network.. enables the mesh points to avoid collisions in the generation and transmission of beacons; ¶0099 See above; FIG. 10 & ¶0104 .. Step 120.. See above..Each MP monitors the neighbor list IE... Step 122 See above.. Beacon timing..is extracted..Step 128 MP modifies its TBTT offset from the mesh TSF .. in the 802.11 standard .. so as to avoid using offsets already in use by other MPs (step 128).. The MP.. starts using the new TBTT offset and advertises it along with the DTIM interval in its beacons (step 130)); 
Which the examiner respectfully contends and notes discloses: Each MP (mesh point)  of the at least one or more MPs (Mesh points) of the mesh network, monitors or determines not only neighbor MPs beacon timing or TBTT  (a beacon and a beacon offset value) of each of the MPs or each mesh point of the mesh points, but additionally adjusts or determines a TBTT offset for a beacon advertisement  - or determines a beacon offset value corresponding to the individual MP; 
coordinate channel scanning for the one or more mesh points utilizing the beacon offset value for the one or more mesh points (Sherman – FIG. 10 & ¶ 0059 synchronization and collision avoidance mechanism is implemented in mesh point; ¶0063 A synchronizing MP updates its timer based on the time stamps and offsets received in beacons and probe responses from other synchronizing MPs; ¶0104 (See above) – Step 122 Beacon timing .. extracted ..Step 128, MP modifies its TBTT offset.... ..so as to avoid using offsets already in use by other MPs (step 128),.. The MP.. starts using ..new TBTT offset and advertises it along with the DTIM interval in its beacons (step 130));
Which the examiner respectfully contends and notes discloses: MPs (at least one or more) of the mesh network including MAP, each coordinate Beacon transmissions (on channels) including of other MPs, MAP beacons, further verifying whether collisions occur to avoid beacon and DTIM collision or coordinate channel scanning for beacon transmissions for the MPs, via setting target beacon transmission times (TBTTs) offset values or utilizing beacon off-set values for the MPs ),
Sherman does not appear to explicitly disclose or strongly suggest: coordinate off-channel scanning for the one or more mesh points,
wherein during the off-channel scanning the one or more mesh point discontinues transmission on a home channel and scans at least one other channel.
Chu which also discloses: a wireless mesh cluster having or more mesh portals, and or more mesh points (Chu - FIG.1 & ¶0022 a communication network 100… a mesh enabled architecture (MEA) network or an 802.11 network… packets are forwarded across multiple wireless hops; FIG. 1 & ¶0023 (ln 1-2) intelligent access point (IAP) 105; ¶0022, ¶0023 a plurality of access points (AP) 110-N (referred to also as routers, nodes, or communication devices) for routing data packets between other nodes, and a plurality of subscriber stations (SS) 115-N (referred to also as mesh points, nodes, mobile nodes, or communication devices; Fig.1 & ¶0024 Access Points 110-B, 110-C, 110-D, 110-E and 110-F are within one-hop range of AP 110-A… two-hop routes are shown in FIG. 1 (i.e. a route 120-1 between AP 110-D and IAP 105 via AP 110-C); 
Which the examiner respectfully contends and notes discloses: A wireless mesh network comprising networked Access Points including an intelligent access point (cluster)  – or  Mesh points in a cluster connected over at least one-hop, with the access points on individual connection branches provided access to each other at least via an intelligent access point (portal),
a beacon value corresponding to each mesh point (Chu – ¶0017 a mesh AP may schedule periodic scanning based on its own timing. Hence, it is possible for an AP to announce scheduled periodic scanning period in beacon ; ¶0026 Quiet element (defined in 802.11h) in the beacon, to announce the scanning-related absence time; ¶0034 method of FIG. 4 can be applied to the communication network 100); 
Which the examiner respectfully contends and notes discloses:  APs (at least one or more Mesh points) in a mesh cluster announcing a scanning period in a beacon Quiet element;
furthermore discloses (or Chu furthermore discloses):  coordinate off-channel scanning for the one or more mesh points (Chu - FIG.4 & ¶0027, ¶0032 AP needs to announce its off-channel time … announcing its absence for a certain period of time...to other APs and STAs; ¶0033: FIG. 4 Step 405 ..a first access point (i.e. AP.sub.i) schedules a periodic scanning based on its own timing… Step 410, the first access point announces each scan in .. beacons.. Step 435 scanning switch off channel, step 440 neigh AP queue packets, Step 445 station stop communication, Step 450 scan ends, Step 455 - 460 transmit packets and resume communication): 
Which the examiner respectfully contends and notes discloses:   An Access point that schedules a periodic scanning based upon its own timing or coordinates off-channel scanning for other neighbor access points, stations (mesh points) stopping communication on communication channel with neighbor access points and stations,
utilizing the beacon value for the one or more mesh points (Chu - ¶0026 See above ; ¶0027 make off-channel announcement in the beacons..utilizes the Quiet element in the beacon); 
Which the examiner respectfully contends and notes discloses:  Beacon value utilized to announce off channel scanning, 
wherein during the off-channel scanning the one or more mesh point discontinues transmission on a home channel and scans at least one other channel (Chu - FIG. 4 & FIG.4 & ¶0027, ¶0032 (See above) announce absence from channel; ¶0033 Step 420 neighbor AP sets up a queue for the AP.sub.i that sent the off-channel announcement ; Step 435, the first access point executes the scan. For example, the first access point finishes transmitting or receiving the current packet and switches off the channel); 
Which the examiner respectfully contends and notes discloses:   AP or mesh point switches off operating channel or Home channel or discontinues transmission on the operating channel or home channel, causing other associated neighboring APs queue up data (data not sent) and Stations stop communication with announcing AP, and Step 435 AP or mesh point switches to scan other channel with transmissions on home channel discontinued.
	As noted herein above, examiner respectfully contends that each and every feature of amended Claim 1 are disclosed by the combination disclosures of Sherman and Chu, which as such read upon the amended claim 1 language as currently recited. 

B. 	Regarding Applicant’s remarks (See page 9 Ln 27-29) that:
 “Sherman does not incorporate the TBTT offset”, 
the examiner respectfully contends, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “incorporate the TBTT offset”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, applicant is respectfully directed to the disclosures of Sherman as noted herein above and below pertaining to the limitation below where the disclosures of “TBTT” offset as applied by Sherman including FIGF. 10 Step 128, are disclosed:
determine an organization of a wireless mesh cluster having or more mesh portals, and or more mesh points (Sherman – Fig. 2 & ¶0028 .. provides a TBTT offset based beaconing technique … to avoid and resolve beacon contention. An MP uses the TBTT offset to translate the time instant of its beacon transmission. The TBTT offsets of the current MP and its neighbors are advertised in beacons so that neighboring MPs that hear the beacons can select non-overlapping TBTT offsets.;  …. FIG. 8 & ¶0083 method of.. joining an established mesh to create uniform mesh timing Step 112 MP receives Neighbor list information element, Step 114 MP extracts beacon timing, MAC address.., Step 116 MP selects a beacon interval (i.e. TBTT offset) and DTIM period ..conforms to the mesh, Step 118 MP.. begins advertising the TBTT offset and DTIM interval of itself and its neighbors within beacon information fields..within the transmitted beacons; ¶0099 MPs derive TBTT offset information of its neighbors and the neighbors of its neighbors from the beacon timing field portions of the neighbor list IE included in beacons; FIG. 10 & ¶0104 method of monitoring neighboring mesh points Step 120.. Each MP monitors the neighbor list IE received in beacons from one or more neighbors ... Step 122 Beacon timing information is extracted from the neighbor list…Step 128 avoid using offsets already in use by other MPs…..)

C.	Regarding Applicant’s remarks (See page 10 ln 21-29, Page 11 ln 1-2) that:
 “Chu fails to disclose coordinating off-channel scanning for the mesh points, as referenced in independent claim 1, and similarly referenced in independent claims 8 and 14, because the off-channel scanning of the present disclosure functions from a mesh scan agent, where the mesh scan agent may operate by mesh nodes within the mesh cluster, or can reside outside of mesh portal. Further, while Chu announces that its going off-channel, Chu does not teach or suggest any coordination between multiple mesh points regarding when they go off-channel. The present disclosure is directed to a system where mesh points can go off-channel, more specifically, when a mesh point goes off-channel, and channel scanning occurs based on specific offsets for each mesh point, it does not do so when another point is performing the scanning. Due to this, there is no disruption of service”, 
the examiner respectfully contends, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the off-channel scanning of the present disclosure functions from a mesh scan agent, where the mesh scan agent may operate by mesh nodes within the mesh cluster, or can reside outside of mesh portal”, or, “the present disclosure is directed to a system where mesh points can go off-channel, more specifically, when a mesh point goes off-channel, and channel scanning occurs based on specific offsets for each mesh point, it does not do so when another point is performing the scanning”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

D.	Regarding applicant’s remarks regarding motivation to combine the teachings of Sherman with teachings of Chu (See Page 11 ln 7-8) that “Applicant respectfully disagrees”, 
Examiner respectfully contends otherwise, indicating as noted herein above that each and every feature of Claim1 are disclosed by the combination disclosures of Sherman and Chu including “a beacon”, “off-channel scanning” and “mesh points”, as combined and noted here, which as such read upon applicant’s amended claim 1 language of the invention as currently recited.   
Regarding applicant’s remarks that, “Applicant respectfully disagrees” with the motivation to combine the teachings of Sherman with teachings of Chu, the examiner notes and recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007),
and hence the examiner respectfully contends that, 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sherman with teachings of Chu since, 
it enables mechanisms to reduce service interruption via effective periodic scanning in mesh networks of a non-operating channel or off channel, where an access point instead of listening for an entire beacon period as in normal scanning process, more efficiently listens for a small time window at a time taking time off from the current channel (Chu  - ¶0015).

E.	Regarding applicant’s remarks regarding motivation to combine the teachings of Sherman with teachings of Chu, that:  
“the combination of Sherman and Chu is improper because the Office Action relies on information gleaned solely from the present application” (See Page 11 ln 23-25),
and furthermore that,
“ this reasoning is absent from the cited art and is only present in the present specification”, or “Neither cited reference teaches or suggests reducing service interruption via effective periodic scanning in mesh networks of a non-operating channel or off channel to allow an access point to listen for a small time window at time taking time off from the current channel.” (Page 12 ln 8-14),
Examiner respectfully contends otherwise and notes: in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Examiner further respectfully notes that the motivation to combine the teachings of Sherman with teachings of Chu are specifically drawn from Chu and noted in paragraph 0015, and not gleaned from applicant’s disclosures, where Chu specifically discloses:
“It will be appreciated by those of ordinary skill in the art that because scanning a non-operating channel requires an AP to take time off from the current channel, it might cause service interruption. To reduce service interruption, instead of listening for an entire beacon period as in normal scanning process, the periodic scanning allows the access point to listens for a small time window at a time. Thus, multiple windows are needed to cover a beacon period. Each access point periodically schedules scanning and provide scan results to mobile device during the handoff (i.e. transition from one access point to another)”.
As such, the prior art reference of Chu, discloses mechanisms to reduce service interruption via effective periodic scanning in mesh networks of a non-operating channel or off channel, where an access point instead of listening for an entire beacon period as in normal scanning process, more efficiently listens for a small time window at a time taking time off from the current channel.
Hence, it would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sherman including as disclosed, with teachings of Chu, to enable these mechanisms.

F.	Examiner’s remarks a presented herein above are appropriately applicable to amended independent claims 8, and 14 which recite similar features as noted herein above, and appropriate rejections are presented in this office action as such.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

8.	Applicant's remarks/arguments, see page 12 (ln 17-21), filed 12/17/2021, with respect to Rejections under 35 U.S.C. § 103 - Dependent Claims 2-7, 9-13, and 15-20, have been fully considered but are not persuasive in view of the grounds of rejection presented in this office action, and at least via dependency to the respective independent claims.  Individual rejections pertaining to the subject dependent claims are further addressed in the office action.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Objections (minor informalities)
9.            Claim 1, 3, 5, 6, 8, 11, 12, 14, 19 is/are objected to because of the following informalities:

10.	Claim 1 recites “wherein during the off-channel scanning the one or more mesh point discontinues transmission on a home channel and scans at least one other channel”, where “the one or more mesh point discontinues” appears to be inadvertently recited in singular form in light of “one or more mesh points” introduced earlier in the claim for a possible antecedent basis. Mapping is required as to how “the one or more mesh point” relates “one or more mesh points”. Appropriate clarification and correction is requested and required for Claim 1.

11.	Claim 3 recites “wherein the mesh portal announces a subsequent scan window by modifying a scan count”, where “the mesh portal” is recited in singular form in light of “a wireless mesh cluster having at least one or more mesh portals” introduced earlier in claim 1 on which claim 3 ultimately depends via claim 2 for a possible antecedent basis.  Mapping is required as to how “the mesh portal” relates “one or more mesh portals”. Appropriate clarification and correction is requested and required for Claim 3.

12.	Claim 5 and 11 each recite “a number of hops between the mesh portal and the one or more mesh points”, where “the mesh portal” is recited in singular form in light of “a wireless mesh cluster having at least one or more mesh portals” introduced earlier in claim 1 and Claim 8 respectively, on which claim 5 and 11 ultimately respectively depend for a possible antecedent basis.  Mapping is required as to how “the mesh portal” relates “one or more mesh portals”. Appropriate clarification and correction is requested and required for Claim 5 and Claim 11.

13.	Claim 6 recites “by coordinating off-channel scanning for the mesh portal and the at least one mesh node” where “the mesh portal” is recited in singular form in light of “a wireless mesh cluster having at least one or more mesh portals” introduced earlier in claim 1 on which claim 6 ultimately depends for a possible antecedent basis.  Mapping is required as to how “the mesh portal” relates “one or more mesh portals”. Appropriate clarification and correction is requested and required for Claim 6.

14.	Claim 6, 12, 19 recites “by coordinating off-channel scanning for the mesh portal and the at least one mesh node” where regarding “the at least one mesh node”, while “all mesh nodes” are recited in claim 2, 9,  15 respectively, claim 6, 12, 19 do not depend on claim 2, 9, 15 respectively, but depend on claim 1, 8, 14 respectively, and as such appear to lack antecedent basis in claim 1, 8, 14, unless applicant inadvertently utilized “the” in “the at least one mesh node”.  Appropriate clarification and correction is requested and required for Claim 6, 12, 19.

15.	Claim 8 recites “wherein during the off-channel scanning the one or more mesh points discontinues transmission on a home channel and scans at least one other channel”, where “the one or more mesh point discontinues” appears to implicate “discontinues” in singular form. Mapping is required as to whether the case of when more than mesh point are considered how the “more mesh points” relate to “discontinues”, where the “more mesh points” typically relate to “discontinue”, and additionally “more mesh points” can also each relate to “discontinue”. Appropriate clarification and correction is requested and required for Claim 8.

16.	Claim 14 recites “a home channel” in  “the plurality of wireless mesh points to communicate with the wireless mesh portal over a home channel”, and later again recites “a home channel”  in “wherein during the off-channel scanning the plurality of mesh point discontinues transmission on a home channel and scans at least one other channel.” It appears the later recitation of “a home channel” is a possible inadvertent error intended to instead reference “the home channel”.   Appropriate clarification and correction is requested and required for Claim 14.

17. 	Claim 14 recites the terms “determine, for each mesh point in the plurality of which appears to indicate a specific correspondence of a beacon offset value to each mesh point in the plurality of mesh points.  Claim 14 later recites “coordinate off-channel scanning for the plurality of mesh points utilizing the beacon offset value for the plurality of mesh points”, which appears to now indicate that “the beacon offset value” possibly corresponds to “the plurality of mesh points” may be as a grouping of mesh points.  The language appears in conflict with the antecedent basis for “the beacon offset value” in “a beacon offset value” recited earlier,  which appears to indicate a specific correspondence of a beacon offset value to each mesh point in the plurality of mesh points.  The examiner inquires of the applicant as to how a “beacon offset value” introduced corresponding to “each mesh point in the plurality of mesh points” is later applied to “the plurality of mesh points” as noted.
Examiner best interprets the referenced claim 14. ”.   Appropriate clarification and correction is requested and required for Claim 14 to reflect applicant’s intent and objective for the claim language noted.

Claim Rejections - 35 USC § 112
18.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


19.	Claim 17, 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

20.	Rejections to Claims 17 and 19 as noted in the response to arguments section as applied in the previous office are appropriately maintained for the reasons provided (See above, and as referenced below).
Claim 17 as amended now recites “The wireless mesh network of claim 14 wherein off-channel dwell time for the one or more mesh points is configurable”, and review indicates the Claim 14 as amended does not reference or recite “one or more mesh points”, and the “a plurality of wireless mesh points” as recited by Claim 14 indicates more than “one” mesh point, and therefore cannot provide antecedent basis for claim 17.  Examiner best interprets claims 17. Appropriate review and correction is required.
Claim 19 as amended now recites “The wireless mesh network of claim 14 wherein coordinating off- channel scanning for the one or more mesh points utilizing the beacon offset value for the one or more mesh points comprises coordinating off-channel scanning for the mesh cluster by coordinating off-channel scanning for the one or more mesh portals and the at least one mesh node”, and review indicates the Claim 14 as amended does not reference  “one or more mesh points”, and references “a wireless mesh portal”, which is inconsistent with claim 19 as amended, and therefore Claims 14 cannot provide antecedent basis for claim 19 with respect to “one or more mesh points” for reasons similar to claim 17 noted herein above, and more than one mesh portal in “one or more mesh portals”.  Examiner best interprets claims 19. Appropriate review and correction is required.

Claim Rejections - 35 USC § 103
21.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

22.	Claims 1, 2, 3, 6, 8, 9, 12, 14, 15, 16, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et. al (US-20070014269-A1) referenced hereafter as “Sherman” in view of Chu et. al (US-20090225742-A1)  referenced hereafter as “Chu”.

Regarding Claim 1. (Currently Amended) Sherman teaches: A non-transitory computer-readable medium, having stored thereon instructions that, when executed by one or more hardware processors, are configurable to cause the one or more hardware processors (Sherman – See ¶0035 constructed as software objects.. executed in embedded devices as firmware, .. a software application on either an embedded or non-embedded computer system such as a digital signal processor (DSP), ..microprocessor,; FIG. 4 & ¶0060 - WLAN mesh point .. comprises a processor/controller… flash memory, static random access memory (SRAM), EEPROM; NOTE: a processor executing instructions on medium such as memory etc)
to: determine an organization of a wireless mesh cluster having or more mesh portals, and or more mesh points (Sherman – Fig. 2 & ¶0013 WLAN mesh network..comprises a plurality of mesh points., mesh access points..and legacy STAs..Devices that support mesh services are referred to as mesh points (MPs)..Mesh access points (MAPs) are MPs that are also access points; ¶0056,  - A WLAN mesh .. an IEEE 802.11-based wireless distribution system (WDS) .. comprising a set of two or more mesh points interconnected .. communicating via the WLAN mesh services. A WLAN mesh ..support zero or more entry points (i.e. mesh portals)…; FIG. 8 & ¶0083 method of.. joining an established mesh to create uniform mesh timing Step 112 MP receives Neighbor list information element, Step 114 MP extracts beacon timing, MAC address.., Step 116 MP selects a beacon interval (i.e. TBTT offset) and DTIM period ..conforms to the mesh, Step 118 MP.. begins advertising the TBTT offset and DTIM interval of itself and its neighbors within beacon information fields..within the transmitted beacons; ¶0099 MPs derive TBTT offset information of its neighbors and the neighbors of its neighbors from the beacon timing field portions of the neighbor list IE included in beacons; FIG. 10 & ¶0104 method of monitoring neighboring mesh points Step 120.. Each MP monitors the neighbor list IE received in beacons from one or more neighbors ... Step 122 Beacon timing information is extracted from the neighbor list..; NOTE: A WLAN mesh network with at least one or more (Fig. 2 at least two depicted) Mesh Points (MP), Mess Access Point (MAP), STA  in at least one hop from each other, where a Mesh AP that allows entry into mesh – Mesh portal, and the MP (Mesh point) that joins and receives neighbor list (FIG. 8) or monitors neighbor meshpoints (FIG. 10) determines organization of mesh cluster (neighbor APs in neighbor list), to determine beacon timing and DTIM interval for its transmitted beacons); 
determine, for each of the or more mesh points, a beacon offset value corresponding to each mesh point (Sherman – See ¶0052 synchronization mechanism that .. provide a uniform time base for mesh points in a WLAN mesh based network.. enables the mesh points to avoid collisions in the generation and transmission of beacons; ¶0099 See above; FIG. 10 & ¶0104 .. Step 120.. See above..Each MP monitors the neighbor list IE... Step 122 See above.. Beacon timing..is extracted..Step 128 MP modifies its TBTT offset from the mesh TSF .. in the 802.11 standard .. so as to avoid using offsets already in use by other MPs (step 128).. The MP.. starts using the new TBTT offset and advertises it along with the DTIM interval in its beacons (step 130); NOTE: Each MP (mesh point)  of the at least one or more MPs (Mesh points) of the mesh network, monitors or determines not only neighbor MPs beacon timing or TBTT  (a beacon and a beacon offset value) of each of the MPs or each mesh point of the mesh points, but additionally adjusts or determines a TBTT offset for a beacon advertisement  - or determines a beacon offset value corresponding to the individual MP); 
coordinate channel scanning for the one or more mesh points utilizing the beacon offset value for the one or more mesh points (Sherman – FIG. 10 & ¶ 0059 synchronization and collision avoidance mechanism is implemented in mesh point; ¶0063 A synchronizing MP updates its timer based on the time stamps and offsets received in beacons and probe responses from other synchronizing MPs; ¶0104 (See above) – Step 122 Beacon timing .. extracted ..Step 128, MP modifies its TBTT offset.... ..so as to avoid using offsets already in use by other MPs (step 128),.. The MP.. starts using ..new TBTT offset and advertises it along with the DTIM interval in its beacons (step 130); NOTE: MPs (at least one or more) of the mesh network including MAP, each coordinate Beacon transmissions (on channels) including of other MPs, MAP beacons, further verifying whether collisions occur to avoid beacon and DTIM collision or coordinate channel scanning for beacon transmissions for the MPs, via setting target beacon transmission times (TBTTs) offset values or utilizing beacon off-set values for the MPs ),
Sherman does not appear to explicitly disclose or strongly suggest: coordinate off-channel scanning for the one or more mesh points,
wherein during the off-channel scanning the one or more mesh point discontinues transmission on a home channel and scans at least one other channel.
Chu which also discloses: a wireless mesh cluster having or more mesh portals, and or more mesh points (Chu - FIG.1 & ¶0022 a communication network 100… a mesh enabled architecture (MEA) network or an 802.11 network… packets are forwarded across multiple wireless hops; FIG. 1 & ¶0023 (ln 1-2) intelligent access point (IAP) 105; ¶0022, ¶0023 a plurality of access points (AP) 110-N (referred to also as routers, nodes, or communication devices) for routing data packets between other nodes, and a plurality of subscriber stations (SS) 115-N (referred to also as mesh points, nodes, mobile nodes, or communication devices; Fig.1 & ¶0024 Access Points 110-B, 110-C, 110-D, 110-E and 110-F are within one-hop range of AP 110-A… two-hop routes are shown in FIG. 1 (i.e. a route 120-1 between AP 110-D and IAP 105 via AP 110-C; NOTE: A wireless mesh network comprising networked Access Points including an intelligent access point (cluster)  – or  Mesh points in a cluster connected over at least one-hop, with the access points on individual connection branches provided access to each other at least via an intelligent access point (portal))
a beacon value corresponding to each mesh point (Chu – ¶0017 a mesh AP may schedule periodic scanning based on its own timing. Hence, it is possible for an AP to announce scheduled periodic scanning period in beacon ; ¶0026 Quiet element (defined in 802.11h) in the beacon, to announce the scanning-related absence time; NOTE: APs (at least one or more Mesh points) in a mesh cluster announce a scanning period in a beacon Quiet element);
furthermore discloses (or Chu discloses):  coordinate off-channel scanning for the one or more mesh points (Chu - FIG.4 & ¶0027, ¶0032 AP needs to announce its off-channel time … announcing its absence for a certain period of time...to other APs and STAs; ¶0033: FIG. 4 Step 405 ..a first access point (i.e. AP.sub.i) schedules a periodic scanning based on its own timing… Step 410, the first access point announces each scan in .. beacons.. Step 435 scanning switch off channel, step 440 neigh AP queue packets, Step 445 station stop communication, Step 450 scan ends, Step 455 - 460 transmit packets and resume communication: NOTE: An Access point that schedules a periodic scanning based upon its own timing or coordinates off-channel scanning for other neighbor access points, stations (mesh points) stopping communication on communication channel with neighbor access points and stations ) utilizing the beacon value for the one or more mesh points (Chu - ¶0026 See above ; ¶0027 make off-channel announcement in the beacons..utilizes the Quiet element in the beacon; NOTE: Beacon value utilized to announce off channel scanning), 
wherein during the off-channel scanning the one or more mesh point discontinues transmission on a home channel and scans at least one other channel (Chu - FIG. 4 & FIG.4 & ¶0027, ¶0032 (See above) announce absence from channel; ¶0033 Step 420 neighbor AP sets up a queue for the AP.sub.i that sent the off-channel announcement ; Step 435, the first access point executes the scan. For example, the first access point finishes transmitting or receiving the current packet and switches off the channel; NOTE: AP or mesh point switches off operating channel or Home channel or discontinues transmission on the operating channel or home channel, causing other associated neighboring APs queue up data (data not sent) and Stations stop communication with announcing AP, and Step 435 AP or mesh point switches to scan other channel with transmissions on home channel discontinued).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sherman with teachings of Chu, since it enables mechanisms to reduce service interruption via effective periodic scanning in mesh networks of a non-operating channel or off channel, where an access point instead of listening for an entire beacon period as in normal scanning process, more efficiently listens for a small time window at a time taking time off from the current channel (Chu  - ¶0015). 

Regarding Claim 2 (Currently Amended), Sherman in view of Chu teaches: The non-transitory computer-readable medium of claim 1,
furthermore Chu discloses: wherein all mesh nodes return to [[a]] the home channel at approximately the same time (Chu – FIG. 4 & ¶0033 Step 450 scan ends, Step 455 - 460 transmit packets and resume communication; NOTE: after AP or mesh point completes on ends non operating channel or off channel scanning (step) all neighboring access points and stations resume communication on operating channel or home channel).  

Regarding Claim 3 (Original), Sherman in view of Chu teaches:  The non-transitory computer-readable medium of claim 2, 
furthermore Chu discloses: wherein the mesh portal announces a subsequent scan window by modifying a scan count in its beacon signal that is relayed through the wireless mesh cluster (Chu – See ¶0027 make off-channel announcement in the beacons..utilizes the Quiet element in the beacon; FIG. 2 & ¶0029.. a quiet element 205 ..describes the future absent period and a Scan Indicator 210 .. indicates .. channel absence is due to the scan; FIG. 3 & ¶0030 Scan Indicator Element 210 includes a Scan Indication field 300, which comprises of a number scan bits 305. Each scan bit 305 corresponds to a quiet element since multiple quiet elements can be defined in the beacon; FIG.4 & ¶0033 see above – discloses coordinating conveying quiet period or off channel scanning among associated neighboring nodes and stations; FIG. 5 depicts two separate quiet periods on channel 2; NOTE: each bit defines a corresponding quiet element indicating a scan absence or each bit can be configured or modified to announce a subsequent quiet period or scan window relayed to neighboring APs and Stations or associated mesh cluster ).  

Regarding Claim 6 (Currently Amended), Sherman in view of Chu teaches:   The non-transitory computer-readable medium of claim 1 
furthermore Sherman in view of Chu discloses: coordinating off-channel scanning for the one or more mesh points utilizing the beacon offset value for the mesh points (See rejection of Claim 1 – Sherman in view of Chu – Sherman coordinating mesh points utilizing the beacon offset value for the mesh points; Chu - coordinating off-channel scanning for the mesh points)
furthermore Chu discloses: comprises coordinating off-channel scanning for the mesh cluster by coordinating off-channel scanning for the mesh portal and the at least one mesh node (Chu – See FIG.1 & ¶0022 See Claim1 ; FIG. 1 & ¶0023 (ln 1-2) intelligent access point (IAP) 105; ¶0022, ¶0023 - See claim 1 a plurality of access points (AP) 110-N (referred to also as routers, nodes, or communication devices) for routing data packets between other nodes, and a plurality of subscriber stations (SS) 115-N (referred to also as mesh points, nodes, mobile nodes, or communication devices; FIG 4 & ¶0033 a method for enabling periodic scanning in a mesh network ..See claim 1 ; NOTE: in a mesh network comprising network of fig.1 (cluster comprising IAP as portal and other APs as mesh nodes), a method of FIG.4 discloses coordinating offchannel Scanning between AP and neighbor APs and Stations, where AP of FIG.4 can be any AP including IAP (mesh portal) and associated neighboring APs (mesh points)).  

Regarding Claim 8. (Currently Amended) Sherman teaches: A method (FIG. 8 & ¶0083 method of.. joining an established mesh to create uniform mesh timing) comprising: 
(See the rejection of Claim 1 combining Sherman in view of Chu, Claim 8 recites similar and parallel features to Claim 1, and Claim 8 pertains to a method associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate)
determining an organization of a wireless mesh cluster having or more mesh portals, and or more mesh points; determining, for each of the or more mesh points, a beacon offset value corresponding to each mesh point; coordinating off-channel scanning for the one or more mesh points utilizing the beacon offset value for the one or more mesh points, wherein during the off-channel scanning the one or more mesh points discontinues transmission on a home channel and scans at least one other channel(See the rejection of Claim 1 combining Sherman in view of Chu, Claim 8 recites similar and parallel features to Claim 1, and Claim 8 pertains to a method associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 9 (Currently Amended), Sherman in view of Chu teaches: The method of claim 8,
(See the rejection of Claim 2 combining Sherman in view of Chu, Claim 9 recites similar and parallel features to Claim 2, and Claim 9 pertains to a method associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate)
wherein all mesh nodes return to [[a]] the home channel at approximately the same time (See the rejection of Claim 2 combining Sherman in view of Chu, Claim 9 recites similar and parallel features to Claim 2, and Claim 2 pertains to a method associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 12 (Currently Amended), Sherman in view of Chu teaches: The method of claim 8,
(See the rejection of Claim 6 combining Sherman in view of Chu, Claim 12 recites similar and parallel features to Claim 6, and Claim 12 pertains to a method associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate)
wherein coordinating off-channel scanning for the one or more mesh points utilizing the beacon offset value for the one or more mesh points comprises coordinating off-channel scanning for the mesh cluster by coordinating off- channel scanning for the one or more mesh portals and the at least one mesh node (See the rejection of Claim 6 combining Sherman in view of Chu, Claim 12 recites similar and parallel features to Claim 6, and Claim 12 pertains to a method associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 14. (Currently Amended) Sherman teaches: A wireless mesh network comprising: a wireless mesh portal; a plurality of wireless mesh points, each of the wireless mesh points one or more hops from the wireless mesh portal within an architecture of the wireless mesh network (Sherman – Fig. 2 & ¶0013 WLAN mesh network..comprises a plurality of mesh points., mesh access points..and legacy STAs..Devices that support mesh services are referred to as mesh points (MPs)..Mesh access points (MAPs) are MPs that are also access points; ¶0056,  - A WLAN mesh .. an IEEE 802.11-based wireless distribution system (WDS) .. comprising a set of two or more mesh points interconnected .. communicating via the WLAN mesh services. A WLAN mesh ..support zero or more entry points (i.e. mesh portals)…; NOTE: A WLAN mesh network with Mesh Points (MPs), Mesh Access Point (MAP), STA, each in at least one hop from each other, where a Mesh AP that allows entry into mesh – Mesh portal), 
the plurality of wireless mesh points to provide network access to one or more client wireless devices (Sherman - FIG. 2 & ¶0014 Simple STAs do not participate in WLAN mesh services such as path selection and forwarding; NOTE: STAs or client wireless devices, connected to MAP for network access),
the plurality of wireless mesh points to communicate with the wireless mesh portal over a home channel (Sherman - ¶0036 -¶0037 a mesh delivery traffic indication message (DTIM); ¶0081 each MP is permitted to select its own beacon interval but all MPs must share a common mesh DTIM interface, always an integral multiple of the beacon interval of an MP..An MP that established a mesh .. select its beacon interval and the mesh DTIM interval of its choice .. establishes the DTIM interval timing for the entire mesh network; ¶0082 An MP that joins an already established mesh must adopt the mesh DTIM interval of the mesh..The MP may, however, select values of the beacon interval and MP DTIM period different from the ones advertised by MPs belonging to the mesh; NOTE: all MPs must share a common mesh DTIM interface or home channel - based upon DTIM period and Beacon interval within DTIM interval), 
the wireless mesh points configurable to: determine, for each mesh point in the plurality of (Sherman – See ¶0052 synchronization mechanism that .. provide a uniform time base for mesh points in a WLAN mesh based network.. enables the mesh points to avoid collisions in the generation and transmission of beacons; ¶0081 (See above) each MP.. permitted to select its own beacon interval.. ; ¶0099 See above; FIG. 10 & ¶0104 .. Step 120.. See above..Each MP monitors the neighbor list IE... Step 122 See above.. Beacon timing..is extracted..Step 128 MP modifies its TBTT offset from the mesh TSF .. in the 802.11 standard .. so as to avoid using offsets already in use by other MPs (step 128).. The MP.. starts using the new TBTT offset and advertises it along with the DTIM interval in its beacons (step 130); NOTE: Each MP (mesh point)  of the MPs (Mesh points) of the mesh network, monitors or determines not only neighbor MPs beacon timing or TBTT  (a beacon offset value) of each of the MPs or each mesh point of the mesh points, but additionally adjusts or determines a TBTT offset for a beacon advertisement  - or determines a beacon offset value corresponding to the individual MP); 
coordinate channel scanning for the plurality of mesh points utilizing the beacon offset value for the plurality of mesh points (Sherman – FIG. 10 & ¶ 0059 synchronization and collision avoidance mechanism is implemented in mesh point; ¶0063 A synchronizing MP updates its timer based on the time stamps and offsets received in beacons and probe responses from other synchronizing MPs; ¶0104 (See above) – Step 122 Beacon timing .. extracted ..Step 128, MP modifies its TBTT offset.... ..so as to avoid using offsets already in use by other MPs (step 128),.. The MP.. starts using ..new TBTT offset and advertises it along with the DTIM interval in its beacons (step 130); NOTE: MPs of the Mesh including MAP coordinate Beacon transmissions (on channels)  including of other MPs, MAP beacons, further verifying whether collisions occur to avoid beacon and DTIM collision or coordinate channel scanning for beacon transmissions for the MPs, via setting target beacon transmission times (TBTTs) offset values or utilizing beacon off-set values for the MPs ),
Sherman does not appear to explicitly disclose or strongly suggest: coordinate off-channel scanning for the plurality of mesh points,
wherein during the off-channel scanning the plurality of mesh point discontinues transmission on a home channel and scans at least one other channel
Chu which also discloses: A wireless mesh network (Chu - FIG.1 & ¶0022 a communication network 100… a mesh enabled architecture (MEA) network or an 802.11 network… packets are forwarded across multiple wireless hops) 
comprising: a wireless mesh portal(Chu – FIG. 1 & ¶0023 (ln 1-2) intelligent access point (IAP) 105; NOTE: IAP – mesh wireless portal); a plurality of wireless mesh points, each of the wireless mesh points one or more hops from the wireless mesh portal within an architecture of the wireless mesh network (Chu – Fig.1 & ¶0024 Access Points 110-B, 110-C, 110-D, 110-E and 110-F are within one-hop range of AP 110-A… two-hop routes are shown in FIG. 1 (i.e. a route 120-1 between AP 110-D and IAP 105 via AP 110-C; NOTE: APs or mesh points are within 1 to 3 hops of IAP or portal),
the plurality of wireless mesh points to communicate with the wireless mesh portal over a home channel (Chu - ¶0015 - scanning a non-operating channel requires an AP to take time off from the current channel; ¶0018 Quiet element (or quiet channel element) defines an interval during which no transmission shall occur on the current operating channel; ¶0027, ¶0032 Before switching off from the current channel and executing a scan, the AP needs to announce its off-channel time (i.e. announcing its absence for a certain period of time) to other APs and STAs;  NOTE: All AP’s or mesh point’s or including applicable IAP (intelligent access point) or Mesh Portal associate with current operating channel – Home Channel for all APs on mesh network, current channel is home channel on which APs communicate before scheduling AP performs off-channel scanning),
a beacon value corresponding to each mesh point (Chu – ¶0017, ¶0026; ¶0034 See claim 1; NOTE: APs (at least one or more Mesh points) in a mesh cluster announce a scanning period in a beacon Quiet element);
coordinate off-channel scanning for the plurality of mesh points (Chu - FIG.4 & ¶0027, ¶0032 See Claim 1; ¶0033: FIG. 4 Step 405  See Claim 1: NOTE: An Access point that schedules a periodic scanning based upon its own timing or coordinates off-channel scanning for other neighbor access points, stations (more than one – plurality mesh points) stopping communication on communication channel with neighbor access points and stations ) utilizing the beacon value for the plurality of mesh points (Chu - ¶0026 See above ; ¶0027 make off-channel announcement in the beacons..utilizes the Quiet element in the beacon; ¶0034 method of FIG. 4 can be applied to the communication network 100; NOTE: method applied to each AP where beacon value for each AP (mesh point) utilized to announce off channel scanning to the mesh points), 
wherein during the off-channel scanning the plurality of mesh point discontinues transmission on a home channel and scans at least one other channel(Chu - FIG. 4 & FIG.4 & ¶0027, ¶0032 (See Claim 1) announce absence from channel; ¶0033 See Claim 1 ; Step 435,  See claim1; ¶0034 method of FIG. 4 can be applied to the communication network 100; NOTE: Each AP or mesh point in mesh network individually can apply method to switch off operating channel or Home channel or discontinues transmission on the operating channel or home channel, causing other associated neighboring APs queue up data (data not sent) and Stations stop communication with announcing AP, and Step 435 AP or mesh point switches to scan other channel with transmissions on home channel discontinued).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sherman with teachings of Chu, since it enables mechanisms to reduce service interruption via effective periodic scanning in mesh networks of a non-operating channel or off channel, where an access point instead of listening for an entire beacon period as in normal scanning process, more efficiently listens for a small time window at a time taking time off from the current channel (Chu  - ¶0015).

Regarding Claim 15 (Currently Amended), Sherman in view of Chu teaches: The wireless mesh network of claim 14
(See the rejection of Claim 2 combining Sherman in view of Chu, Claim 15 recites similar and parallel features to Claim 2, and Claim 15 pertains to a wireless mesh network associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
wherein all mesh nodes return to [[a]] the home channel at approximately the same time (See the rejection of Claim 2 combining Sherman in view of Chu, Claim 15 recites similar and parallel features to Claim 2, and Claim 15 pertains to a wireless mesh network associated to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 16 (Currently Amended), Sherman in view of Chu teaches: The system of claim 15, 
(See the rejection of Claim 3 combining Sherman in view of Chu, Claim 15 recites similar and parallel features to Claim 3, and Claim 15 pertains to a wireless mesh network associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
wherein the mesh portal announces a subsequent scan window by modifying a scan count in its beacon signal that is relayed through a wireless mesh cluster (See the rejection of Claim 3 combining Sherman in view of Chu, Claim 15 recites similar and parallel features to Claim 3, and Claim 15 pertains to a wireless mesh network associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 19 (Currently Amended) (as best interpreted by examiner), Sherman in view of Chu teaches:The wireless mesh network of claim 14 
(See the rejection of Claim 6 combining Sherman in view of Chu, Claim 19 recites similar and parallel features to Claim 6, and Claim 19 pertains to a wireless mesh network associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)
wherein coordinating off- channel scanning for the one or more mesh points utilizing the beacon offset value for the one or more mesh points comprises coordinating off-channel scanning for the mesh cluster by coordinating off-channel scanning for the one or more mesh portals and the at least one mesh node (See the rejection of Claim 6 combining Sherman in view of Chu, Claim 19 recites similar and parallel features to Claim 6, and Claim 19 pertains to a wireless mesh network associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).  

  23.	Claims 4, 10, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Chu further in view of Sundaram et. al (US-20200100144-A1)  referenced hereafter as “Sundaram”.

Regarding Claim 4 (Currently Amended), Sherman in view of Chu teaches:  The non-transitory computer-readable medium of claim 1 
furthermore Chu discloses: wherein off-channel dwell time for the one or more mesh points is configurable (Chu - FIG. 3 & ¶0030 Scan Indicator Element 210 includes a Scan Indication field 300, which comprises of a number scan bits 305. Each scan bit 305 corresponds to a quiet element since multiple quiet elements can be defined in the beacon; NOTE: the quiet period is configurable via scan bits each identifying a quiet period or MP can configure multiple quiet elements or quiet periods).  
Assuming arguendo Sherman in view of Chu does not appear to explicitly disclose or strongly suggest: wherein off- channel dwell time is configurable
Sundaram discloses: wherein off- channel dwell time is configurable (Sundaram - ¶0043  a scan algorithm parameter that sets the maximum off-channel scan period (e.g., a Scan_home_away_time parameter) or a maximum dwell time the wireless driver 125 spends scanning each individual channel during the off-channel scan period (e.g., a per_channel_MAX_ dwell_time parameter; ¶0045 ..channel dwell time for normal Wi-Fi channels may be 20 milliseconds and a maximum off-channel scan time of 200 milliseconds and the channel dwell time for DFS Wi-Fi channels may be 100 milliseconds and a maximum off-channel scan time of 200 milliseconds..the wireless driver 125 adjusts both the scan parameters for the normal Wi-Fi channels and the DFS Wi-Fi channels ..sets the maximum off-channel scan time for the normal Wi-Fi channels to 40 milliseconds and the maximum off-channel scan time for the DFS Wi-Fi channels to 100 milliseconds; NOTE:  a maximum off channel dwell time is configurable);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sherman in view of Chu with teachings of Sundaram, since it enables adjusting typical scan operation for prioritized communication sessions to reduce the packet delay during the off-channel scan period (Sundaram  - ¶0036).

Regarding Claim 10 (Currently Amended), Sherman in view of Chu teaches:  The method of claim 8 
(See the rejection of Claim 4 combining Sherman in view of Chu and Sundaram, Claim 10 recites similar and parallel features to Claim 4, and Claim 10 pertains to a method associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)
wherein off-channel dwell time for the one or more mesh points is configurable (See the rejection of Claim 4 combining Sherman in view of Chu and Sundaram, Claim 10 recites similar and parallel features to Claim 4, and Claim 10 pertains to a method associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 17 (Currently Amended) (as best interpreted by examiner), Sherman in view of Chu teaches:   The wireless mesh network of claim 14
(See the rejection of Claim 4 combining Sherman in view of Chu and Sundaram, Claim 17 recites similar and parallel features to Claim 4, and Claim 17 pertains to a wireless mesh network associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)
 wherein off-channel dwell time for the one or more mesh points is configurable (See the rejection of Claim 4 combining Sherman in view of Chu and Sundaram, Claim 17 recites similar and parallel features to Claim 4, and Claim 17 pertains to a wireless mesh network associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate).  

24.	Claims 5, 7, 11, 13, 18, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Chu further in view of Bonta et. al (US-20070086426-A1)  referenced hereafter as “Bonta”.

Regarding Claim 5 (Currently Amended), Sherman in view of Chu teaches:  The non-transitory computer-readable medium of claim 1,
Sherman in view of Chu does not appear to explicitly disclose or strongly suggest:  wherein the beacon offset value is related to a number of hops between the mesh portal and the one or more mesh points 
Bonta discloses: wherein the beacon offset value is related to a number of hops between the mesh portal and the one or more mesh points (Bonta – See Fig . 1 & ¶0015 ad-hoc communication system 100.. a coordinating node (sometimes referred to as a base station or access point) 10 and a nodes 20 that may or may not be in communication range with coordinating node or access-point 10; FIG. 2 & ¶0017 If a coordinating node beacon cannot be received, ..determines if synchronization beacons from other non-coordinating nodes 20 can be received. If .. beacons are received, the beacons' tiers are analyzed and synchronization takes place .. utilizing the beacons having the lowest tier... Tier Number Identifies the number of hops toward the tier #0 node; FIG. 3 & ¶0020 operation of node 200 during synchronization; determines if a beacon is heard from a coordinating node 10 (i.e., a tier #0 node)..Step 305 where .. updates beacon parameters to become a tier #1 beacon; FIG. 3  Step 309 determines a tier for each beacon heard and synchronizes to the beacon(s) having the lowest tier, Step 311 … updates beacon parameters to become a tier #X beacon, where X is a numeral incremented by one from TIER.sub.LOWEST; NOTE: method to synchronize with AP with lowest tier (hop count) and increment or offset beacon from lowest count tier by 1 or offset beacon by hop count or the number of hops between coordinating node (portal) and non coordinating node (mesh point));
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sherman in view of Chu with teachings of Bonta, since it enables a merging of adhoc networks with independently synchronized groups of nodes with different network identifications based upon a specific network determined condition, to come together enabling the two networks to use a common reference clock (Bonta  - ¶0035).

Regarding Claim 7 (Original), Sherman in view of Chu teaches:   The non-transitory computer-readable medium of claim 1 
furthermore Sherman in view of Chu discloses: coordinating off-channel scanning for the mesh points utilizing the beacon offset value for the mesh points (See rejection of Claim 1 – Sherman in view of Chu – Sherman coordinating mesh points utilizing the beacon offset value for the mesh points; Chu - coordinating off-channel scanning for the mesh points)
Sherman in view of Chu does not appear to explicitly disclose or strongly suggest:  wherein coordinating comprises progressively staggering off-channel scanning based on number of hops from the mesh portal radiating outward from the mesh portal.  
Bonta discloses: wherein coordinating comprises progressively staggering off-channel scanning based on number of hops from the mesh portal radiating outward from the mesh portal (Bonta - See Fig . 1 & ¶0015 ad-hoc communication system 100.. a coordinating node (sometimes referred to as a base station or access point) 10 and a nodes 20 that may or may not be in communication range with coordinating node or access-point 10; FIG. 2 & ¶0017 If a coordinating node beacon cannot be received, ..determines if synchronization beacons from other non-coordinating nodes 20 can be received. If .. beacons are received, the beacons' tiers are analyzed and synchronization takes place .. utilizing the beacons having the lowest tier... Tier Number Identifies the number of hops toward the tier #0 node; FIG. 3 & ¶0020 operation of node 200 during synchronization; determines if a beacon is heard from a coordinating node 10 (i.e., a tier #0 node)..Step 305 where .. updates beacon parameters to become a tier #1 beacon; FIG. 3  Step 309 determines a tier for each beacon heard and synchronizes to the beacon(s) having the lowest tier, Step 311 … updates beacon parameters to become a tier #X beacon, where X is a numeral incremented by one from TIER.sub.LOWEST; NOTE: Nodes like node 20 follows a method that coordinates the Node 20’s beacon offsets based upon starting first from synchronizing with a coordinating node beacon being available ( tier 0 or 1 hop count) and setting beacon offset to a tier 1  beacon (tier 0 incremented by 1 or beacons offsets progressively incremented by 1 starting from tier 0 or 1 hop count), to progressively based upon unavailability of coordinating nodes to further synchronizing progressively with the closest non coordinating node to become a tier X beacon node or beacon offset or progressively incremented by 1 from closest tier level beacons and therefore beacon offsets radiating further out based upon tier level of synchronizing node).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sherman in view of Chu with teachings of Bonta, since it enables a merging of adhoc networks with independently synchronized groups of nodes with different network identifications based upon a specific network determined condition, to come together enabling the two networks to use a common reference clock (Bonta  - ¶0035).

Regarding Claim 11 (Currently Amended), Sherman in view of Chu teaches: The method of claim 8,
(See the rejection of Claim 5 combining Sherman in view of Chu and Bonta, Claim 11 recites similar and parallel features to Claim 5, and Claim 11 pertains to a method associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
wherein the beacon offset value is related to a number of hops between the mesh portal and the one or more mesh points (See the rejection of Claim 5 combining Sherman in view of Chu and Bonta, Claim 11 recites similar and parallel features to Claim 5, and Claim 11 pertains to a method associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 13 (Original), Sherman in view of Chu teaches: The method of claim 8
(See the rejection of Claim 7 combining Sherman in view of Chu and Bonta, Claim 13 recites similar and parallel features to Claim 7, and Claim 13 pertains to a method associated to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)
 wherein coordinating off-channel scanning for the mesh points utilizing the beacon offset value for the mesh points comprises progressively staggering off-channel scanning based on number of hops from the mesh portal radiating outward from the mesh portal (See the rejection of Claim 7 combining Sherman in view of Chu and Bonta, Claim 13 recites similar and parallel features to Claim 7, and Claim 13 pertains to a method associated to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 18 (Currently Amended), Sherman in view of Chu teaches: The wireless mesh network of claim 14 
(See the rejection of Claim 5 combining Sherman in view of Chu and Bonta, Claim 18 recites similar and parallel features to Claim 5, and Claim 18 pertains to a wireless mesh network associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
wherein the beacon offset value is related to a number of hops between the mesh portal and the plurality of mesh points (See the rejection of Claim 5 combining Sherman in view of Chu and Bonta, Claim 18 recites similar and parallel features to Claim 5, and Claim 18 pertains to a wireless mesh network associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 20 (Original) , Sherman in view of Chu teaches: The wireless mesh network of claim 14
(See the rejection of Claim 7 combining Sherman in view of Chu and Bonta, Claim 20 recites similar and parallel features to Claim 7, and Claim 20 pertains to a wireless mesh network associated to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
 wherein coordinating off-channel scanning for the mesh points utilizing the beacon offset value for the mesh points comprises progressively staggering off-channel scanning based on number of hops from the mesh portal radiating outward from the mesh portal (See the rejection of Claim 7 combining Sherman in view of Chu and Bonta, Claim 20 recites similar and parallel features to Claim 7, and Claim 20 pertains to a wireless mesh network associated to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate). 

Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Feb 04, 2022




/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414